COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-482-CR


DEBRAH PEASE                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE

                                    ------------

           FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Debrah Pease entered an open plea of guilty to the charge of

possession of more than four and less than 200 grams of methamphetamine

with intent to deliver, and after a punishment hearing, the trial court sentenced

her to twenty-four years’ imprisonment. In a single issue, Pease argues that

she was denied effective assistance of counsel because her trial counsel failed

to properly advise her regarding the State’s original plea offer.



      1
          … See Tex. R. App. P. 47.4.
      We apply a two-pronged test to ineffective assistance of counsel claims.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984);

Salinas v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005); Mallett v.

State, 65 S.W.3d 59, 62–63 (Tex. Crim. App. 2001); Hernandez v. State, 988
S.W.2d 770, 770 (Tex. Crim. App. 1999); Thompson v. State, 9 S.W.3d 808,

812 (Tex. Crim. App. 1999). There is no requirement that an appellate court

approach the two-pronged inquiry of Strickland in any particular order, or even

address both components of the inquiry if the defendant makes an insufficient

showing on one component. Strickland, 466 U.S. at 697, 104 S. Ct. at 2069.

      When a defendant asserts ineffective assistance in the plea-bargaining

process, in order to satisfy the second Strickland prong, she must establish that

but for her trial counsel’s ineffective assistance she would have accepted the

plea offer. See Aldrich v. State, No. 2-05-00303-CR, 2009 WL 2650611, at

*32 n.14 (Tex. App.—Fort Worth Aug. 25, 2009, no pet. h.) (op. on reh’g)

(citing Ex parte Lemke, 13 S.W.3d 791, 796–98 (Tex. Crim. App. 2000),

Dickerson v. State, 87 S.W.3d 632, 638 (Tex. App.—San Antonio 2002, no

pet.), and State v. Williams, 83 S.W.3d 371, 374–75 (Tex. App.—Corpus

Christi 2002, no pet.)).

      In this case, the State’s original plea offer included a recommendation of

ten years’ deferred adjudication. Pease’s appointed trial counsel told Pease

                                       2
about the offer but advised her that he thought he could get a better offer.

Two days before the offer expired, Pease retained a different attorney to

represent her. Pease did not accept the State’s original offer, and it expired.

      At the punishment hearing, Pease’s first attorney testified that at the time

of the State’s original plea offer, he was suffering from health issues and that

his medication prevented him from giving Pease good advice. He testified that

had he been in good health, he would have recommended that she take the

offer. Pease’s second attorney testified that he did not recall knowing about

the original plea offer until it had expired.

      We need not address whether, under the first Strickland prong, Pease’s

first attorney was ineffective due to his advice regarding the State’s plea offer

because Pease has not satisfied the second Strickland prong. See Strickland,
466 U.S. at 697, 104 S. Ct. at 2069. Nothing in the record before us shows

that Pease would have accepted the State’s original plea offer had her trial

counsel advised her differently. See Aldrich, 2009 WL 2650611, at *32 n.14

(holding that appellant’s failure to show that he would have accepted plea offer

if adequately conveyed to him did not satisfy second Strickland prong). Pease

did not testify at the punishment hearing, assert in a motion for new trial, or

even argue on appeal that she would have accepted the plea offer had counsel




                                         3
advised her differently. Accordingly, we overrule Pease’s sole issue on appeal

and affirm the trial court’s judgment.




                                             PER CURIAM

PANEL: WALKER, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 15, 2009




                                         4